Citation Nr: 1501641	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  08-12 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1972 to February 1975, and he earned the Combat Action Ribbon for his service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran's claims file was subsequently transferred to the RO in Oakland, California.  

In January 2010, the Board denied the Veteran's application to reopen the claim presently on appeal.  In November 2010, the Veteran and the Secretary of Veterans Affairs filed a Joint Motion for Remand (JMR) to the United States Court of Appeals for Veterans Claims (Court).  In December 2010, the Court granted the JMR, vacating the Board's January 2010 decision, and remanding the issue back to the Board for additional adjudication.

In July 2011, the Board reopened the Veteran's claim and remanded the issue of entitlement to service connection for an acquired psychiatric disorder, including bipolar disorder, to the RO for additional development.  The RO obtained a medical opinion from a March 2012 VA examiner on remand, and returned the case to the Board for further appellate consideration.  During the course of the March 2012 examination, the Veteran identified outstanding Social Security Administration records.  Therefore, further remand was necessary to ensure a complete record upon which to decide the Veteran's claim, and the Board remanded the case again in August 2013.  The Board also sought a further medical opinion in the August 2013 remand instructions.  The case has since been returned to the Board for further appellate consideration.  

The Veterans Benefits Management System and Virtual VA file only include records that are either duplicative or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is an adequate medical opinion upon which to decide the Veteran's claim.  Remand is required to obtain compliance with the August 2013 remand instructions.  

A prior Court or Board remand confers upon the Veteran the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In August 2013, the Board requested an opinion from the March 2012 VA examiner as to whether the Veteran's bipolar disorder clearly and unmistakably increased during his service; and if it did, whether that increase was clearly and unmistakably due to the natural progression of bipolar disorder.  The AOJ obtained an addendum opinion in April 2014.  However, that opinion merely reviewed the March 2012 VA examination report, and indicated that the March 2012 VA examiner had found it highly unlikely that there was any increase in the Veteran's bipolar disorder during service.  This still fails to address whether the Veteran's bipolar disorder clearly and unmistakably increased during his active service; and if it did, whether any such increase is clearly and unmistakably due to the natural progression of bipolar disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion.  The entire paper and electronic claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  The examiner must consider prior examination findings and the service and post-service evidence of record.  An explanation for all opinions expressed must be provided.  The examiner must provide the following opinions: 

(a) Whether there is clear and unmistakable evidence that there was no increase in the Veteran's bipolar disorder during service; or (b) if there was such an increase, whether there is clear and unmistakable evidence that such an increase in disability was due to the natural progression of his bipolar disorder.  A complete rationale for these opinions must be provided.

2.  When the development has been completed, review the case on the basis of the additional evidence.  If the benefits sought are not granted, furnish the Veteran and his representative a SSOC and a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

